DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 19, 2022. Claims 19-31 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claim 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 19 and dependent claims 20-31, the closest prior art references, Park et al. (US 2015/0301417 A1), Guard et al. (US 2013/0127776 A1), Sekiguchi et al. (US 2004/0201787 A1), Tanaka et al. (US 2011/0183451 A1), and Lee et al. (US 2012/0099061 A1), cited in the IDS received on December 28, 2020 and in parent application 16/875144, fail to disclose, either singly or in combination, all of the limitations of claim 19, including the combination of limitations, “wherein the array substrate includes a first area and a second area, the first area overlaps the counter substrate, the second area is exposed from the counter substrate, the counter substrate includes an outer edge that is a border between the first area and the second area, the light shielding layer surrounds the display area, the color filter layer includes a first color filter and a second color filter, the first color filter linearly extends in parallel to the outer edge, the second color filter linearly extends in parallel to the first color filter, the first color filter is located between the display area and the second color filter, the second color filter is located between the first color filter and the outer edge, and the first spacers are arranged along the outer edge and located above the first color filter and the second color filter.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871